ORDER

PER CURIAM.
Ernest Smith (“Movant”) appeals the motion court’s judgment denying his motion for post-conviction relief under Rule 29.15,1 In his. Rule-29.15 motion, Movant alleged three claims of ineffective assistance of trial and appellate counsel. The motion court denied relief on two claims without an evidentiary hearing and one claim after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err in denying Movant relief. An extended opinion would have - no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P, 84.16(b) (2015);

. All rule references are to Missouri Supreme Court Rules '(2015) unless otherwise indicat-